Casey, C. J.,
delivered the opinion of the court:
The facts .of this case are almost identical with the case of Baker & Folsom. A similar contract was made with him by Captain Perkins, for the use of his schooner H. S.Lanfair, on- the 25th February, 1865. She continued in that service until the 8th day of June, 1865. In that time she earned, at the agreed compensation, $1,000 per month, three thousand three hundred and sixty-six dollars and sixty-six cents, ($3,366 66.) By order of the Quartermaster General, who disapproved the contract, the sum of six hundred and twenty dollars and eighty-three cents ($620 83) was deducted from the earnings of the vessel, and payment has been refused to the claimant.
The contract made by Captain Perkins with the claimant was an • honest and fair one. It was made under the order of General Canby, military commander of the district or department, to provide for a pressing emergency. The contract was fairly and honestly performed by the claimant. The Quartermaster General had no right to interfere with the contract in any way whatever. The law .of Congress is plain and explicit. ■
We must, therefore, render a judgment in favor of the claimants for the residue of the agreed compensation, six hundred and twenty dollars and eighty-three cents ($620 83.)